COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:             01-10-00477-CV
Trial Court Cause
Number:                   0968489
Style:                    Annette Douglas
                          v Anthony J. Douglas
Date motion filed*:       January 29, 2013
Type of motion:           Motion for Extension of Time
Party filing motion:      Appellant
Document to be filed:     Appellant's Brief

Is appeal accelerated?     Yes        No

If motion to extend time:
         Original due date:                           January 2, 2013
         Number of previous extensions granted:       1
         Date Requested:                              n/a

Ordered that motion is:

              Granted
                    If document is to be filed, document due: March 7, 2013
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
               Other: On October 24, 2012, this Court ordered that, because appellant failed to show that she paid or
         made arrangements to pay the court reporter by the deadline imposed by this Court (September 5, 2012),
         we would consider and decide only those issues or points that do not require a reporter’s record for a
         decision. See Tex. R. App. P. 37.3(c). Therefore, any circumstances pertaining to appellant's ability to
         obtain a copy of the reporter's record (including her ongoing efforts/inability to contact the court reporter)
         are irrelevant to the briefing schedule in this case and will NOT constitute an "extraordinary circumstance"
         warranting any further extensions.


Judge's signature: /s/ Justice Jim Sharp
                           Acting individually         Acting for the Court

Panel consists of

Date: June 7, 2013